DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of 
Species Set I (Fig. 3) pertaining to the connection between the filling element and vertical bar
Species Set II (Fig. 5) pertaining to the connection between the vertical bar and lower support profile
Species Set III (Fig. 8 and 9) pertaining to the connection between the filling element and lower support profile
in the reply filed on October 25th, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant argues claim 1 is patentable of Pepper (US 5,255,897) and De Zen (US 6,039,309). Examiner respectfully disagrees.
When referring to Pepper (Fig. 8), Applicant argues that the region vertically above the filling elements (106) is not open, but blocked by a rail (62). While there may be a rail present, 
When referring to De Zen, Applicant argues that there are no filling elements between the vertical bars and that the area above the filling elements are not open. Examiner respectfully disagrees. In De Zen, it can be seen that vertical bars (50, see Fig. 8-10) have a space between portions (55) of the vertical bars, which are filled by filling elements (57). As such, De Zen does disclose that the filling elements are between the vertical bars, filling a space between them. Further, while the tops of the filling elements may be covered by a cap (64), Claim 1 only requires that a region vertically above the filling elements is open. As such, the region that is vertically above the cap (thereby, vertically above the filling elements) is open. In similar to Pepper, Claim 1 does not require that a cap is not present, nor that the top portions of the filling elements are uncovered, merely that there is a region vertically above the filling elements that is open. As such, given the Examiner’s interpretation of the prior art and when applying the broadest reasonable interpretation of the claims, De Zen does disclose of all the elements of claim 1. 
Applicant further argues that the Examiner take into the considerations provided by the PCT Examiner, however, Applicant is reminded that the instant application is a US filing, and the considerations provided by the PCT Examiner have no bearing on the issue of US patentability. 

Examining multiple patentably distinct species together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly admitted on the record.
Finally, it should be noted that, as stated at page 4 of the election requirement, upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the inventions disclosed as opposed to the specific features of the respective species, then there will be rejoinder of those non-elected species and if patentability resides within the specifics of the elected species, then there will be no rejoinder of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Status of claims
Claims 1-16 are pending. Claims 7, 8 are withdrawn as they are directed to a non-elected species.

Preliminary Amendments
The preliminary amendments to the claims and specification filed July 28th, 2020 have been accepted. However, note the objections to the specification below.
Specification
The disclosure is objected to because of the following informalities:
On line 28 of page 19, “Fig. 7 shows 34 drain holes 42 next to the slots” should be corrected to “Fig. 7 shows 34”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing material and/or rubber elements that are positioned between the filling elements and horizontal connecting bars/vertical bars of claims 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites the limitation “a multiplicity of vertical bars” in line 2 and then recites the limitation “two adjacent vertical bars” in at least line 4. It is unclear from the claim as to whether the two adjacent vertical bars are intended to be a part of the multiplicity of vertical bars, or if the two adjacent vertical bars are intended to be a new limitation and separate from the multiplicity of vertical bars. 
Claim 1 further recites the limitation “one flat filling element” in line 6 and then recites the limitation “the filling elements” in line 10. There is insufficient antecedent basis for the limitation of “the filling elements” within the claim, and further, it is unclear as to whether the “one flat filling element” is intended to be part of multiple filling elements, or if there is only a single filling element within the fence/railing/gate element. 
In order to cure the above deficiencies, and without departing from the scope of the claim as best understood by the Examiner, claim 1 will be interpreted as reading as:
“A fence/railing/gate element comprising a base frame that has a multiplicity of vertical bars arranged adjacent to one another and connected to a lower support profile, wherein the lengths of each vertical bar[[s]] is greater than the horizontal distance that is between each of the adjacent vertical bars,
wherein
the fence/railing/gate element further comprises flat filling elements, such that between each vertical bar, one of the flat filling elements is inserted for filling the space between each adjacent vertical bar, wherein the height of each 
Claim 4 recites the limitation “the material of the filling elements is or includes… concrete, ceramics, slate, etc., and/or carbon material, such as carbon”. It is unclear from the claim as to what the material of the filling elements is to be or included by use of the term et cetera within the claim, as it would appear from the claim that nearly any material is able to be included within the filling elements. For the purpose of this action, the Examiner will ignore the term “etc.” within the claim and read the limitation as “the material of the filling elements is or includes wood, glass, aluminum, plastics, composite material or bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material, HPL, pure plastics, such as acrylic glass or recycled plastics, rocks or stone material, such as fiber cement, concrete, ceramics, slate, 
Claim 5 recites the limitation “horizontal connecting bars are attached to the vertical bars by means of which the vertical bars are connected to one another”. In light of the specification, it is unclear from the claim as to what the “means of which the vertical bars are connected to one another” is to be, as best understood by the Examiner, it appears within the specification and drawings that the vertical bars are not connected to one another at all, rather they are spaced apart from each other by way of the filling elements, and each individually connected to the horizontal connecting bars. For the purpose of this action, the Examiner will interpret this limitation as reading as “horizontal connecting bars are attached to the vertical bars
Claim 10 recites the limitation “wherein the lower support profile, the vertical bars and/or the horizontal connecting bars are provided with light sources, for example, LED strips”. It is unclear from the claim as to whether only one of the lower support profile, the vertical bars, or horizontal connecting bars need to be provided with light sources, or if a combination of these elements must be provided with light sources. Further, there is insufficient antecedent basis for the horizontal connecting bars within the claim. For the purpose of this action, the Examiner will interpret this limitation as reading as “wherein one or more of the lower support profile, the vertical bars and, LED strips”.
Claim 11 recites the limitation “in the region of translucent filling elements”. It is unclear from the claim as to whether the translucent filling elements are intended to be different than the filling elements of claim 1, whether Applicant mistakenly referred to the filling elements as translucent filling elements, or if Applicant is intending for the filling elements to be further limited as being translucent. For the purpose of this action, Examiner will interpret this limitation as reading as “in the region of the filling elements, and wherein the filling elements are translucent, ”.
Claim 12 recites the limitation “wherein between the two outer vertical bars and the respective nearest end of the lower support profile there is a distance which corresponds to the distance between two vertical bars”. There is insufficient antecedent basis within the claim for “the two outer vertical bars” and “the respective nearest end of the lower support profile”. It is unclear from the claim as to whether the two outer vertical bars are intended to be a part of the multiplicity of vertical bars from claim 1, or whether they are a new limitation being introduced within the claim. Further, it is unclear whether the “two vertical bars” are intending to refer to the “two outermost vertical bars”, or if they are a new limitation being introduced within the claim. For the purpose of this action, the Examiner will interpret this limitation as reading as “wherein between of the multiplicity of vertical bars and a respective nearest end of the lower support profile, there is a distance which corresponds to the distance between the two outer vertical bars”.
Claim 13 recites the limitation “wherein the two outer vertical bars are fastened to the respective ends of the lower support profile”. There is insufficient antecedent basis within the claim for “the two outer vertical bars” and “the respective ends of the lower support profile”. It is unclear from the claim as to whether the two outer vertical bars are intended to a part of the multiplicity of vertical bars from claim 1, or whether they are a new limitation being introduced within the claim. For the purpose of this action, the Examiner will interpret this limitation as reading as “wherein of the multiplicity of vertical bars are fastened to 
Claim 14 recites the limitation “wherein the vertical bars, the lower support profile and/or the horizontal connecting bars are formed round, angular, or as a special profile as a hollow body or solid made of solid material”. It is unclear from the claim as to whether only one of the lower support profile, the vertical bars, or horizontal connecting bars need to be formed round, angular, or as a special profile, or if a combination of these elements must be formed in the claimed manner. Further, there is insufficient antecedent basis for the horizontal connecting bars within the claim. For the purpose of this action, the Examiner will interpret this limitation as reading as “wherein one or more of the vertical bars, the lower support profile and, or solid made of solid material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0183890) in view of Pepper (US 5,255,897).
Regarding claim 1, Liu (Fig. 1-10, with specific focus on the embodiment of Fig. 1H) discloses a fence/railing/gate element comprising a base frame that has a multiplicity of vertical bars (10B) arranged adjacent to one another (as seen in Fig. 1H), wherein the length of each vertical bar is greater than the horizontal distance that is between each of the vertical bars (as seen in Fig. 1H), 
wherein
the fence/railing/gate element further comprises flat filling elements (21), such that between each vertical bar, one of the flat filling elements is inserted for filling the space between each adjacent vertical bar (as seen in Fig. 1H), wherein the height of each filling element is greater than its width (as seen in Fig. 1H), and wherein the region vertically above the filling elements is open (as seen in Fig. 1H).
Liu does not explicitly disclose wherein the vertical bars are connected to a lower support profile, nor such that the height of the filling elements is measured in the direction of the longitudinal extent of the lower support profile, nor that the support profile is arranged vertically below the filling elements.
Pepper (Fig. 1-12, with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element wherein vertical bars (206) of a base frame are connected to rectangular lower support profile (66; it can be seen in Fig. 4 it is rectangular),wherein the lower support profile is arranged vertically below filling elements (106) of the fence element, such that the filling elements and vertical bars are connectable to the lower support profile via slotted connecting members (102 for the filling members, which are received in slots 98 seen in Fig. 4; 210 for the vertical bars, which are received in slots 214 seen in Fig. 12), and wherein the slotted connecting members extend longitudinally along the lower support profile (as seen in Fig. 11).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to include a lower support profile as a part of the base frame, which is connected to the vertical bars and filling elements via slotted connecting members that extend longitudinally along the lower support profile, and wherein the lower support profile is arranged vertically below the filling elements, as in doing so would offer further stability and strength of the assembled fence/railing/gate element of Liu. Further, by having a lower support profile arranged vertically below the filling elements, this would allow for the height of the filling elements to be measured in the direction of the longitudinal extent of the lower support profile.
Regarding claim 2, Liu discloses wherein the base frame and the filling elements are made of different materials ([0056] states that the filling elements are wood board and that the vertical bars are made of PVC, vinyl, plastic or thin metal; making the vertical members of the base frame a different material than the filling elements).
Regarding claim 3, while Liu discloses that the vertical bars of base frame are made of PVC, vinyl, plastic, or thin metal, they do not explicitly disclose wherein the base frame and the filling elements are made of the same material.
Pepper (Fig. 1-12, with specific focus on the embodiment of Fig. 11, 12) teaches of a similar fence element having filling elements (106) which are made of plastic, preferably PVC (Col. 4 lines 60-62), which prevents constant maintenance due to rotting (Col. 1 lines 13-17).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to manufacture the filling elements out of plastic or PVC, to prevent maintenance due to rotting, as in doing so would allow for the filling elements to made of the same material of the vertical bars of the base frame.
Regarding claim 4, Liu discloses the material of the base frame is or includes steel, powder-coated galvanized steel, stainless steel, aluminum, powder-coated aluminum, plastics, metal, composite material, bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material ([0056] states that that the material of the vertical bars may be plastic; i.e. the material of the base frame includes plastics), and 
-4-the material of the filling elements is or includes wood, glass, aluminum, plastics, composite material or bamboo or, respectively, bamboo-plastic composite material or wood or, respectively, wood-plastic composite material, HPL, pure plastics, such as acrylic glass or recycled plastics, rocks or stone material, such as fiber cement, concrete, ceramics, slate, and/or carbon material, such as carbon ([0056] states the material of the filling elements is wood board; i.e. the filling elements include wood).
Regarding claim 5, Liu discloses above the lower support profile, horizontal connecting bars (19, 20) are attached to the vertical bars (horizontal connecting bars are connected to the vertical bars by way of their attachment to filling elements via fastening points 22, thereby bringing the horizontal connecting bars into contact with the vertical bars).
Regarding claim 12, Liu, as modified by Pepper, discloses wherein between two outer vertical bars of the multiplicity of vertical bars and a respective nearest end of the lower support profile, there is a distance which corresponds to the distance between the two outer vertical bars (as the vertical bars and filling members of Liu will be arranged in a sequential order to form the fence/railing/gate element, there will be two outer most vertical bars located at respective ends of the lower support profile, with a distance between the two outer most vertical bars).
Regarding claim 13, Liu, as modified by Pepper, discloses two outer vertical bars of the multiplicity of vertical bars are fastened to respective ends of the lower support profile (as the vertical bars and filling members of Liu will be arranged in a sequential order to form the fence/railing/gate element, there will be two outer most vertical bars located at respective ends of the lower support profile, which are fastened to the lower support profile via the connection means that are taught by Pepper).
Regarding claim 14, Liu, as modified by Pepper, discloses one or more of the vertical bars, the lower support profile and horizontal connecting bars are formed round, angular, or as a special profile as a hollow body, or solid made of solid material (it can be seen in the figures of Liu, that the vertical bars are formed as a solid made of solid materials).
Regarding claim 15, Liu as modified by Pepper, discloses of the fence/railing/gate element of claim 1, but does not explicitly disclose where multiple elements are each mounted between two posts that are provided laterally of each element.
Pepper (see Fig. 11) does teach of a fence having a fence element (200) that is mounted between two posts (4) which are provided laterally of the fence element (as seen in Fig. 11), provided support for the fence element so that it may be erected.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Pepper, to mount the fence/railing/gate element between two posts that are provided laterally of the element, thereby providing a fence, as a means to provide support for the element so that it may be erected. It would be further obvious to merely duplicate the fence/railing/gate elements and posts, so that each element is mounted between two posts, as in doing so would allow for a desired size of the barrier to be provided. The Applicant is reminded that mere duplication of parts (i.e. the fence/railing/gate element and posts) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claims 5 and 1, respectively, above, and further in view of Presti (US 2016/0244992).
Regarding claim 6, Liu nor Pepper do not explicitly disclose wherein sealing material and/or rubber elements are arranged between the horizontal connecting bars and the filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein horizontal connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states they are elastomeric; i.e. rubber), which are to be arranged between the horizontal connecting bar and filling elements (110), which absorbs any incidental impact from the filling elements (see [0044]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the horizontal connecting bars and the filling elements, in order to absorb any incidental impact from the filling elements.
Regarding claim 7, Liu nor Pepper explicitly disclose wherein sealing material and/or rubber elements are arranged between the vertical bars and the filling elements.
Presti (Fig. 1-10) teaches of a similar fence element, wherein connecting bars (310, 312 of Fig. 3A-B) that are a part of a base frame have rubber elements (306; [0042] states they are elastomeric; i.e. rubber), which are to be arranged between the horizontal connecting bar and filling elements (110), which absorbs any incidental impact from the filling elements (see [0044]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Presti, to include rubber elements arranged between the vertical bars and the filling elements, in order to absorb any incidental impact from the filling elements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 1 above, and further in view of Sheridan (US 7,441,919).
Regarding claim 10, Liu nor Pepper explicitly disclose wherein one or more of the lower support profile, the vertical bars and horizontal connecting bars are provided with light sources, for example, LED strips.
Sheridan (Fig. 1-8) teaches of a similar fence element (Col. 1 lines 12-14 states their use of the invention within a fence), having a lower support profile (104), where within the lower support profile, strip light sources (108; it can be seen in Fig. 1 that the light source is in the form of a strip) are provided, allowing for illumination of the lower support profile.
It would be obvious to one of ordinary skill in the art prior to the effective filing date, to modify Liu with the teaching of Sheridan, to include a strip light source within the lower support profile, as a means to illuminate the lower support profile.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper and Sheridan as applied to claim 10 above, and further in view of Benette (US 2013/0128591).
Regarding claim 11, Liu, as modified by Pepper and Sheridan, discloses wherein the lower support profile is formed as a rectangular tube (as taught by Pepper in claim 1) with slots (as taught by Pepper in claim 1) extending in the longitudinal direction of the tube and arranged on the upper side thereof in the region of the filling elements (as taught by Pepper in claim 1), and the light sources are strip light sources arranged within the lower support profile (as taught by Sheridan in claim 10).
Liu, Pepper, nor Sheridan explicitly disclose wherein the filling elements are translucent.
Bennette (Fig. 1-12) teaches of a similar fence element ([0002] states their use of the invention within a fence], wherein the fence elements have translucent filling elements (52; [0041] states the filling elements are translucent), are provided with a light source (66), as a means to provide illumination of the filling elements.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Bennette, to have the filling elements be translucent, so that they may be provided with a light source, as a means to provide illumination of the filling elements so that they may illuminate a surrounding area and provide a desired decorative effect.
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pepper as applied to claim 15 above, and further in view of Uyanik (WO 2009/025626).
Regarding claim 16, Liu nor Pepper explicitly disclose wherein the posts have base plates.
Uyanik (Fig. 1-64) teaches of a similar fence wherein the posts (1) of the fence have base plates (9), allowing for the posts to be mounted vertically.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu with the teachings of Uyanik, to provide base plates for the posts, so that they are able to be mounted vertically.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                          

/Josh Skroupa/Primary Examiner, Art Unit 3678